                                                          HONORABLE RICHARD A. JONES
1
2
3
4
5
6
7
8
9
                            UNITED STATES DISTRICT COURT
10                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
11
     HERMAN CHARLES TELLIS,
12
                  Plaintiff,
13                                                      Case No.2:17-cv-00901-RAJ
           v.
14                                                      ORDER
     ALASKA AIRLINES, INC.,
15
                  Defendant.
16
17
18
19                                   I.      INTRODUCTION
20         This matter comes before the Court on Plaintiff’s Motion for Reconsideration. Dkt.
21   # 60. For the reasons below, Plaintiff’s motion is DENIED.
22
23                                    II.     BACKGROUND
24         The facts of this case are set forth in greater detail in a previous Order issued by the
25   Court. Dkt. # 44. Those facts will not be repeated and are incorporated in this Order. As
26   relevant here, after the Court granted leave to amend, Plaintiff filed a Fourth Amended
27   Complaint on June 20, 2018. Dkt. # 45. On July 5, 2018, Defendant filed its Motion to
28   ORDER – 1
1    Dismiss Plaintiff’s Fourth Amended Complaint pursuant to Federal Rule of Civil
2    Procedure 12(b)(6). On October 25, 2018, the Court granted Defendant’s motion. Dkt. #
3    60.
4
5                                       III.   DISCUSSION
6           Motions for reconsideration are disfavored under the Local Rules for the Western
7    District of Washington. See LCR 7(h)(1). Thus, “in the absence of a showing of manifest
8    error in the prior ruling or a showing of new facts or legal authority which could not have
9    been brought to [the Court’s] attention earlier with reasonable diligence,” such motions
10   will ordinarily be denied. Id. Motions for reconsideration must be filed within fourteen
11   (14) days of the order on which the motion is based. LCR 7(h)(2).
12          While a previous order can be reconsidered and amended under Rule 59(e), the rule
13   offers an “extraordinary remedy” to be used sparingly. A motion to reconsider “should not
14   be granted, absent highly unusual circumstances, unless the district court is presented with
15   newly discovered evidence, committed clear error, or if there is an intervening change in
16   the controlling law.” Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003) (quoting Kona
17   Enterprises, Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000); Fed. R. Civ. P. 59.
18   Rule 60(b) allows a party to seek relief from an order under a “limited set of circumstances,
19   including fraud, mistake, and newly discovered evidence.” Harvest v. Castro, 531 F.3d
20   737, 744 (9th Cir. 2008); Fed. R. Civ. P. 60(b).
21          Plaintiff argues that this case should be reopened because his Fourth Amendment
22   Complaint was filed absent leave from this Court. Dkt. # 60. Accordingly, Plaintiff
23   appears to believe that all subsequent orders and motions are inherently erroneous. Id.
24   This argument fails because the Court explicitly granted Plaintiff leave to amend and
25   ordered that he file his Fourth Amended Complaint within twenty days of that order. See
26   Dkt. # 44 (“To the extent that Plaintiff moves for leave to amend his complaint to allege a
27   violation of 29 C.F.R. § 1625.22, his Motion is GRANTED.”). As Plaintiff provides no
28   ORDER – 2
1    basis for reconsideration, Plaintiff’s motion is DENIED. Dkt. # 60.
2
3          DATED this 17th day of July, 2019.
4
5
                                                    A
                                                    The Honorable Richard A. Jones
6
                                                    United States District Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 3
